Citation Nr: 1223037	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  07-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and depression, to include as due to personal assault.

2.  Entitlement to service connection for a lumbar spine disorder, to include as due to personal assault.

3.  Entitlement to service connection for human immunodeficiency virus related illness, to include as due to personal assault.


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii (RO).

The Veteran's appeal was remanded by the Board in February 2011.  In pertinent part, the Board directed that the RO schedule the Veteran for VA examinations relating to the issues on appeal, and if the claims were not consequently granted, readjudicate the claims in a Supplemental Statement of the Case (SSOC).  The VA examinations were conducted in February 2011 and the SSOC was issued in May 2012.  Accordingly, the Board finds that there has been substantial compliance with the directives of the February 2011 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reflect evidence of a diagnosed psychiatric disability, lumbar spine disability, or a diagnosis of human immunodeficiency virus (HIV).

2.  The evidence of record tends to corroborate the Veteran's claimed in-service stressor event, a sexual assault occurring in late 1979.

3.  Anxiety, depression, adjustment disorder, degenerative joint disease and spinal stenosis at L5-S1, and HIV are currently diagnosed.

4.  The evidence of record does not relate the Veteran's acquired psychiatric disability to his military service.

5.  The evidence of record does not relate the Veteran's lumbar spine disability to his military service.

6.  The evidence of record does not relate the Veteran's HIV-related illness to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for service connection for HIV-related illness have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  February 2005, July 2005, August 2005, and September 2005 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter notified the Veteran of the regulations pertinent to the establishment of an effective date and of the disability rating; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination and related records were obtained in May 2005.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in February 2011; the record reflects that at each examination, the Veteran's claims file was reviewed and he was asked about his current symptoms and history of his illness; a complete physical examination was conducted with radiology testing completed as appropriate; and for examinations where a nexus opinion was required, one was provided complete with rationale.  Thus, the Board finds that the examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that during the weekend after basic training, he was the victim of a personal assault in an off-base motel room by a fellow unit member.  As a result of the alleged attack, the Veteran asserts that he developed an acquired psychiatric disorder manifested by depression and anxiety, sustained a back injury, and was infected with the human immunodeficiency virus (HIV).  

The Veteran has stated that he did not report the assault at any time during his period of service, and there is no evidence in the service treatment or personnel records of the characteristic personal assault markers recognized by VA as being probative that such an assault occurred.  However, it is recognized that the lack of evidence of typical personal assault markers may also be due to the short four-month duration of the Veteran's military service.  Based on its review of the record, the Board finds no evidence to conclude that, with respect to the personal assault itself, the Veteran's statements as to its occurrence are not credible, to include his positive answers to the military sexual trauma screen conducted during a April 2005 VA outpatient visit, and multiple lay statements in support of his claim detailing the stressor event.  Accordingly, as a threshold issue, the Board finds that sufficient evidence exists in the record to confirm the Veteran's claimed stressor event.

Acquired Psychiatric Disability

The service treatment records reflect that during a January 1980 mental health unit evaluation, the Veteran reported childhood conflict with his father over his choice of clothes and his displayed mannerisms.  While denying the desire to have, or having previously engaged in, homosexual relationships, he reported his intent to seek a transsexual operation once he was discharged from service.  The examining psychiatrist found strong indications of a sexual identity crisis, and diagnosed transsexualism/sexual deviation.  While noting that the mental status examination was normal, the psychiatrist remarked that the Veteran did not appear to be feigning transsexualism to obtain early release from the military.  He recommended administrative separation; the Veteran was given an honorable discharge from service in February 1980 as a result of action taken with regard to decisions or recommendations of the service department's clemency board.

Private treatment records dated from 2002 to 2011 reflect continued diagnoses of anxiety disorder and depression.  In late 2002, the Veteran was noted as having marked anxiety following a workplace incident, and between February 2010 and September 2010, the Veteran was seen by the psychiatric department after experiencing a significant amount of anxiety after a gastrointestinal infection, physical fall, and unpleasant interactions with other residents of his building, and having begun to self-medicate in non-prescribed doses to treat his symptoms.  Many of these records also reflect that the Veteran had experienced anxiety prior to the 2002 incident.

At the February 2011 VA examination, the Veteran reported having received psychiatric treatment through a private provider.  The examiner noted that during his examination, the Veteran reiterated the circumstances of his stressor event, but was not able to provide clear and precise information regarding the onset, quality, duration, and severity of his psychiatric symptoms, other than to say that his documented symptoms began 20 years ago, when he began the private treatment, approximately 10 years after his service separation.  He reported no history of psychiatric problems prior to service, and that he got along well with his various post-service employers, but was rejected by his family after informing them of his HIV diagnosis in 1983, and maintained no close friends or family relationships.  Adjustment disorder mixed with anxiety and depressed mood was diagnosed.

Although various psychiatric disabilities are diagnosed, the evidence does not relate them to the Veteran's military service.  The February 2011 VA examiner concluded that it was less likely as not (less than 50/50 probability) that the Veteran's adjustment disorder was caused by or a result of his military service, to include the conceded stressor event.  Her rationale noted that there was no clear link, time-wise, between the Veteran's mental health symptoms and his stressor event, because the symptoms did not manifest for almost ten years after his service separation.

The evidence of record supports the examiner's conclusion.  Although the Veteran asserts that he experienced anxiety and depression in service, the first evidence that the Veteran was treated for an acquired psychiatric disorder is dated in December 2000.  To that end, those post-service psychiatric treatment records which address the etiology of the Veteran's psychiatric symptoms, to include private treatment records dated from 2002 to 2011, relate his anxiety and depression either to the disownment of the Veteran by his family after his 1983 HIV diagnosis, or to workplace stressors, including a November 2002 psychiatric evaluation documenting an incident at his place of employment relating to his HIV status, after which the Veteran began to receive temporary disability benefits when his treating physician found his anxiety to preclude employment.  Ultimately, the evidence does not establish a nexus between the Veteran's currently diagnosed acquired psychiatric disabilities and his military service.  Service connection for an acquired psychiatric disability is thus not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran's service treatment records show no evidence of a back injury or a diagnosed back disability.  The record does not reflect post-service treatment for back symptoms or a diagnosed back disability until a December 2002 private treatment record, which documented that in 1999, the Veteran hurt his back at work at a magazine publishing company while carrying a large bundle of magazines.  A February 2005 private treatment record further reflects that the injury was so severe, he filed a workers' compensation lawsuit against the company and later underwent lumbar spine fusion surgery.  Private treatment records from January 2008 to May 2008 reflect that the Veteran had been undergoing lidocaine injections for pain.  A July 2010 lumbar spine X-ray showed mild degenerative changes status post fusion at L5-S1.

At the February 2011 VA spine examination, the VA examiner noted the Veteran's report that he had sustained a back injury in 1979, in connection with his claimed stressor event, and had reinjured his back in 1999, while unloading a magazine crate, shortly after which he underwent a discectomy and later, a posterior lumbar interbody and posterolateral fusion in August 2005.  Degenerative joint disease and spinal stenosis at L5-S1 were diagnosed.

However, the evidence of record does not relate the Veteran's currently diagnosed back disability to his military service.  The February 2011 VA examiner concluded that because there were no records documenting the Veteran's reportedly debilitating back pain, which he asserted he had experienced since the in-service incident, until many years after the incident, the examiner felt it was not likely he had experienced such a severity of pain as a result of the initial event.  Further, the examiner noted that the Veteran had a post-service incident of back injury in 1999, which was well-documented as a result of the Veteran's workers' compensation case, and that records had existed since that time.  On that basis, the examiner concluded that the Veteran's currently diagnosed back disability was not at least as likely as not (less than 50 percent probability) due to or caused by military service, to include the in-service stressor event.

The evidence of record supports the examiner's conclusion.  The Veteran asserts that he experienced significant back pain since service, but that back pain is not documented until 2002, after his 1999 work accident for which he sought worker's compensation benefits.  The Court has held that statements with respect to continuity of symptomatology are ordinarily credible lay evidence, even without contemporaneous evidence to confirm those statements.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, records associated with the claims file contradict his statements to the VA examiner that he experienced significant back pain since his in-service injury.  This calls the credibility of the Veteran's lay statements as to continuity into question.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Among other statements, in the December 2004 SSA disability application, the Veteran reported that in his most recent job as a magazine and book distributor driver, he walked for 5 hours a day, stood for 4 hours a day, sat for 8 hours a day, and regularly lifted bundles of magazines weighing between 200 and 300 pounds; a November 2002 psychiatric report notes that he had done this job for 15 years.  From the Board's non-medical perspective, it is difficult to reconcile the Veteran's report of significant back pain since service with a 15-year period of employment requiring constant physical labor, especially lifting such a large amount of weight.  The remainder of the evidence of record, specifically those records addressing the Veteran's work-related back injury, do not reflect the Veteran's report of a prior back injury, or a history of back pain since military service.  On the basis of the negative nexus opinion provided by the VA examiner, coupled with the evidence of record supporting that opinion and contradicting the Veteran's assertions as to continuity of symptomatology, service connection for a lumbar spine disability is not warranted.

The preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

HIV Related Illness

The Veteran's service treatment records show no evidence of HIV testing or an HIV diagnosis.  The Veteran reported that he was first tested for HIV in December 1983, approximately 3 years and 10 months after his service separation.  His post-service private treatment records and the February 2011 VA examination report repeatedly confirm that this is the approximate time he first learned he was HIV-positive, thus discrediting a March 2010 private treatment record indicating that the Veteran had been diagnosed with HIV-related illness while he was in the military.  Private treatment records dated through January 2011 reflect ongoing treatment for HIV with various private providers; these records show that the Veteran was treated for fatigue and muscle wasting.  At the February 2011 VA HIV-related illness examination, the Veteran reported having been sexually assaulted in 1979, with no sexual encounters prior to or since that time.  HIV without AIDS was diagnosed.

The evidence of record does not relate the Veteran's currently diagnosed HIV-related illness to service, to include the in-service stressor event.  Although a March 2010 private treatment record indicates that his HIV was diagnosed in 1982 after the in-service stressor event, the Veteran was not in service in 1982, and the physician's finding that it was diagnosed after those events in service is not the same as expressing a nexus opinion as to the relationship between those two events.  Further, a March 2007 private treatment record reflects the Veteran's assertion, not the physician's finding, that the Veteran was infected with HIV at the time of the in-service stressor event.  Finally, the February 2011 VA examiner concluded that it was not at least as likely as not (less than 50 percent probability) that the Veteran's HIV was due to or caused by military service, to include the in-service stressor event, based in part on conflicting evidence in the record as to whether the Veteran had engaged in sexual encounters prior to his initial HIV diagnosis in 1983.

Although the in-service stressor event has been conceded, the evidence of record supports the VA examiner's conclusion.  The Veteran has argued, most recently in a May 2012 letter to VA, that the alleged sexual assault was the only incident during which he could have contracted HIV, as he was fully celibate prior to, and following, the sexual assault, and that any physician who documented a report from the Veteran endorsing sexual activity must have misunderstood.  Similarly, the Veteran's private physician Dr. Kovach indicated in a August 2007 private treatment record and August 2007 letter that there must have been a glitch in transferring the Veteran's records from the electronic paper copy to the hard copy, because the Veteran had not been sexually active, and noted in a March 2011 letter that the Veteran had been celibate prior to coming into his care in 1995.  

The Veteran's statements are, however, contradicted by other evidence.  Multiple private treatment records dated from August 2004 through March 2010 indicated that the Veteran was sexually active and using condoms; other treatment records also reflect sexual activity after military service, to include a February 2009 private treatment record from another facility than that of Dr. Kovach, at which time the Veteran reported a 26-year history of HIV infection, with celibacy only since 1992, and a March 2010 record wherein the Veteran reported having been sexually abstinent since 1985.  Moreover, a May 2003 private psychiatric evaluation noted that although the Veteran had been celibate since 1984 when he learned he was HIV positive, he had engaged in casual sexual encounters prior to that time.  These contradictions tend to discredit the Veteran's statements that he was celibate prior to 1984, such that the in-service stressor event would have been the only situation in which he could have become infected with HIV.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  For these reasons, service connection for HIV-related illness is not warranted.

The preponderance of the evidence is against the Veteran's claim for service connection for HIV-related illness.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for HIV-related illness is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


